 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                            No. 2:18-cv-3099 MCE DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    PREETRANJAN SAHOTA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. In an order filed January 22, 2019, this court found plaintiff

19   stated the following potentially cognizable claims: (1) Eighth Amendment claims for deliberate

20   indifference against defendants Sahota, Uddin, and Buckman; (2) Eighth Amendment excessive

21   force claims against defendants Vela, Cross, Porter, and Adivincula; and (3) a claim under the

22   ADA and RA against defendant California State Prison-Sacramento. (ECF No. 10.) The court

23   gave plaintiff leave to amend his complaint but also told plaintiff he could elect to proceed on the

24   claims found cognizable in his original complaint.

25          In a document filed on February 1, 2019, plaintiff informed the court that he wishes to

26   proceed on the cognizable claims in his original complaint. (ECF No. 16.) Plaintiff states that he

27   understands his remaining claims will be dismissed.

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED as follows:

 2          1. Service of the amended complaint is appropriate for the following claims against the

 3                following defendants:

 4                   a. Eighth Amendment claims for deliberate indifference to plaintiff’s serious

 5                       medical needs against defendants Sahota, Uddin, Buckman;

 6                   b. Eighth Amendment claims for excessive force against defendants Vela, Cross,

 7                       Porter, and Adivincula; and

 8                   c. ADA and RA claims against California State Prison-Sacramento.

 9          2. The Clerk of the Court shall send plaintiff eight (8) USM-285 forms, one summons, an

10   instruction sheet, and a copy of the complaint filed November 30, 2018.

11          3. Within thirty days from the date of this order, plaintiff shall complete the attached

12   Notice of Submission of Documents and submit all of the following documents to the court at the

13   same time:

14                   a. The completed, signed Notice of Submission of Documents;

15                   b. One completed summons;

16                   c. One completed USM-285 form for each defendant listed in number 1 above;

17   and

18                   d. Nine (9) copies of the endorsed complaint filed November 30, 2018.

19          4. Plaintiff shall not attempt to effect service of the complaint on defendants or request a

20   waiver of service of summons from any defendant. Upon receipt of the above-described
21   documents, the court will direct the United States Marshal to serve the above-named defendants

22   pursuant to Federal Rule of Civil Procedure 4 without payment of costs.

23          Further, IT IS RECOMMENDED that plaintiff’s claims against defendants Richardson,

24   Jones, Burke, K. Porter, Valine, Whaley, Fuller, and Bobbala be dismissed.

25          These findings and recommendations will be submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court. The document should be captioned “Objections to Magistrate Judge's Findings
                                                       2
 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 2   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 3   F.2d 1153 (9th Cir. 1991).

 4   Dated: February 6, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15   DLB:9
     DLB1/prisoner-civil rights/lear3099.1
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
 1

 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                       FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   RODERICK WILLIAM LEAR,                          No. 2:18-cv-3099 MCE DB P
13                     Plaintiff,
14          v.                                       NOTICE OF SUBMISSION
15   PREETRANJAN SAHOTA, et al.,
16                     Defendants.
17

18         Plaintiff submits the following documents in compliance with the court's order filed

19   _____________________:

20         ____           completed summons form

21         ____           completed USM-285 forms

22         ____           copies of the Complaint

23
     DATED:
24

25                                                       ________________________________
                                                         Plaintiff
26
27

28
                                                     4
